DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “determining, by network equipment comprising a processor, whether the second geographic area does not threshold match with the first geographic area, wherein the service network is associated with a provider entity; and in response to determining, by the network equipment, that the second geographic area does not threshold match with the first geographic area”[emphasized added]. However, there is no teaching or suggesting of “threshold match” of geographic area. Depending claims 10-13 inherit the same feature and therefore rejected for the same reason addressed. Should applicant believe that the examiner errs in such observation, applicant is invited to specifically point out where this claimed feature being disclose in the specification. 
For the purpose of examination, the above claimed feature (i.e., “does not threshold match” will be interpreted as “inconsistent” or “does not match”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are broader and similar in scope to that of the claims of U.S. Patent No. 11,070,667 with different in wording variations. For example:
Claim 1 of the present invention
Claim 1 of U.S. Patent No. 11,070,667
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

determining, according to a consistency criterion, whether a second geographic area associated with an area code of a caller identification number of a call from a communication device is inconsistent with a first geographic area associated with a service network from which the call originated; 

and in response to determining that the second geographic area is inconsistent with the first geographic area, sending a message to network equipment associated with the service network, wherein the message comprises a request to determine whether the caller identification number is registered for use of a service associated with a provider entity enabled via the service network.
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

using an indicator associated with a call from a communication device, determining a first geographic area, associated with a service network, via which the call has originated; determining a second geographic area based on an analysis of an area code of a caller identification number of the call; 

in response to determining that the second geographic area is not consistent with the first geographic area according to a consistency criterion, sending a first message to network equipment associated with the service network, wherein the first message comprises a request to determine whether the caller identification number is registered with a provider entity associated with the service network; 

and facilitating blocking the call.


	From the above claim comparison, it is clear that the limitations of the present claim are anticipated/covered by that of the limitations of claim 1 of U.S. Patent No. 11,070,667. Independent claims 9 and 14 are counterpart of the device claim 1 and therefore rejected for the same reason addressed above. The remaining dependent claims are directly or indirectly taught by at least the dependent claims of U.S. Patent No. 11,070,667. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (2008/0159501).
Consider claims 1, 9 and 14, Cai teaches a device, method and non-transitory machine-readable storage medium comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining, according to a consistency criterion, whether a second geographic area associated with an area code of a caller identification number of a call from a communication device is inconsistent with a first geographic area associated with a service network from which the call originated (par. 0009; “The validation system may compare the point code for the originating switch and the point code associated with the calling party directory number to determine if the call originated from the originating switch”; par. 0029; 0034; identify a geographic region associated with the network domain; par. 0030; 0035; “processing system 124 compares the geographic region associated with the network domain and the geographic region associated with the area code. If the geographic regions match or are related, then processing system 124 may determine that the call originated from originating node 102. If not, then processing system 124 may determine that the call originated from another node”); and in response to determining that the second geographic area is inconsistent with the first geographic area, sending a message to network equipment associated with the service network, wherein the message comprises a request to determine whether the caller identification number is registered for use of a service associated with a provider entity enabled via the service network (par. 0063; “Validation system 924 also queries the HSS to identify the network access identifier that was included in the REGISTER message. Validation system 924 then compares the network access identifiers, and if they match, then validation system 924 may determine that it is likely that the caller ID information is valid. If the network access identifiers do not match, then validation system 924 may determine that it is not likely that the caller ID information is valid”).
Consider claims 2, 10 and 15, Cai teaches wherein the operations further comprise: in response to determining that the caller identification number is not registered for the use of the service associated with the provider entity, facilitating blocking the call (par. 0038; release the call (i.e., blocked); par. 0061-0063; queries network database to determine whether ID is registered/invalid/counterfeit identifiers).
Consider claims 3 and 16, Cai teaches wherein the operations further comprise: in response to determining that the caller identification number is registered for the use of the service associated with the provider entity, determining that the call is not spoofed (par. 0063; “Validation system 924 also queries the HSS to identify the network access identifier that was included in the REGISTER message. Validation system 924 then compares the network access identifiers, and if they match, then validation system 924 may determine that it is likely that the caller ID information is valid” (i.e., not spoof)).
Consider claims 4, 12 and 17, Cai teaches wherein the operations further comprise: allowing the call to connect (par. 0038; “communication network 100 may determine valid caller ID information for the call, and transmit the valid caller ID information to called party 112” (i.e., connect)).
Consider claim 5 and 18, Cai teaches wherein the call is a first call, and wherein the operations further comprise: allowing a second call to connect to a call destination in response to the second call being determined not to be spoofed (par. 0037; caller ID is valid and transmitting caller ID to the called party (i.e., allow call to connect)).
Consider claims 6 and  19, Cai teaches wherein the second call comprises the area code and originates from network equipment associated with the service network par. 0035; “processes the area code to identify a geographic region associated with the area code”).
Consider claims 7, 11 and 20, Cai teaches wherein the service network is a first service network (par. 0022; originating node), and wherein a destination of the call is associated with a second service network operated by a second provider entity (par. 0023; terminating node; par. 0004; 0038; noted networks/nodes may be of the same or different service providers).
Consider claims 8 and 13, Cai teaches wherein the service network comprises an internet protocol network (par. 0028).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
August 12, 2022